Citation Nr: 1810001	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  12-33 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to an evaluation in excess 30 percent for residuals of kidney stones.

2. Entitlement to an evaluation in excess of 30 percent for total left knee arthroplasty from June 1, 2016 forward.

3. Entitlement to an evaluation in excess of 10 percent for left knee degenerative joint disease (DJD) status post anterior cruciate ligament (ACL) reconstruction, prior to April 10, 2015. 

4. Entitlement to a compensable evaluation for left knee instability prior to March 29, 2013.

5. Entitlement to an evaluation in excess of 10 percent for left knee instability, from March 29, 2013 to April 9, 2015.

6. Entitlement to an evaluation in excess of 10 percent for postoperative residuals of the right knee with degenerative joint disease (DJD).

7. Entitlement to a compensable evaluation for right knee instability prior to January 21, 2014.

8. Entitlement to an evaluation in excess of 10 percent for right knee instability from January 21, 2014 to April 2, 2017.

9. Entitlement to a compensable evaluation for postoperative residuals of a left inguinal hernia repair.

10. Entitlement to a compensable evaluation for postoperative residuals of a right inguinal hernia repair.

11. Entitlement to a compensable evaluation for hemorrhoids.

12. Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU) prior to April 10, 2015.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Coast Guard from June 1978 to June 1998.
This matter is before the Board of Veteran's Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

Previously the case was before the Board in February 2017.

The RO granted additional increased ratings of 100 percent from April 10, 2015 to May 31, 2016 and of 30 percent from June 1, 2016 forward, under Diagnostic Code 5055 for the Veteran's total left knee replacement in a May 2015 rating decision. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993).  In addition, during a portion of the appeal period increased ratings for right and left knee instability were granted. As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claims as to these issues are still in controversy and on appeal. Id.  

The assignment of a 100 percent rating for a finite period of time when required by the diagnostic criteria for a particular disability (e.g. knee replacements) followed by the assignment of a lower rating thereafter does not constitute a rating reduction. Tatum v. Shinseki (Tatum I), 24 Vet. App. 139, 143 (2010). Here, the RO assigned a 100 percent rating for the Veteran's total left knee replacement from April 10, 2015 to May 31, 2016 in accordance with Diagnostic Code 5055, and then assigned a rating of 30 percent thereafter. As Diagnostic Code 5055, requires that a 100 percent rating be assigned for a finite period, the assignment of a 30 percent rating thereafter did not constitute a rating reduction. Id.

From April 10, 2015 forward, the Veteran's service connected disabilities have been rated at 100 percent, as such the Board has updated the title page to reflect the Veteran's claim for TDIU prior to April 10, 2015. 

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU) prior to April 10, 2015 is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's kidney stones were manifested by recurrent stone formation requiring diet therapy and invasive or non-invasive procedures zero to one time a year, which were not severe or characterized by renal dysfunction. 

2. From June 1, 2016 forward, the Veteran's total left knee arthroplasty was manifested by pain on motion, limitation of extension to 2 degrees and limitation of flexion to 100 degrees, with limitations on standing, walking, bending, going up and down stairs and sitting and driving for long distances; but not by ankylosis, malunion or nonunion of the tibia and fibula and a marked knee disability, limitation of extension to 30 degrees or more, severe painful motion or weakness in the affected extremity.

3. Prior to April 10, 2015, the Veteran's left knee degenerative joint disease status post anterior cruciate ligament reconstruction was manifested by painful motion, limitation of extension to 0 degrees and limitation of flexion to 115 degrees, with difficulty walking, standing, kneeling and going up and down stairs.

4. Prior to March 29, 2013, the Veteran's left knee was manifested by joint stability; and not manifested by recurrent subluxation or lateral instability. 

5. From March 29, 2013 to April 9, 2015, the Veteran's left knee was manifested by slight instability; but not by moderate recurrent subluxation or lateral instability. 

6. For the entire period on appeal the Veteran's postoperative residuals of the right knee with degenerative joint disease was manifested by pain on motion, limitation of extension to 0 degrees and limitation of flexion to 110 degrees, with difficulty sitting, standing, walking, bending, kneeling and going up and down stairs.

7. Prior to January 21, 2014, the Veteran's right knee was manifested by joint stability; and not manifested by recurrent subluxation or lateral instability.

8. From January 21, 2014 to April 2, 2017, the Veteran's right knee was manifested by slight instability; but not by moderate recurrent subluxation or lateral instability.

9. For the entire period on appeal, the Veteran's postoperative residuals of a left inguinal hernia was manifested by abdominal pain and discomfort, and has not been manifested by reoccurrence. 

10. For the entire period on appeal, the Veteran's postoperative residuals of a right inguinal hernia was manifested by abdominal pain and discomfort, and has not been manifested by reoccurrence.

11. For the entire period on appeal, the Veteran's hemorrhoids were manifested by intermittent rectal bleeding and itchiness and have been mild or moderate. 


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 30 percent for residuals of kidney stones have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.115b, Diagnostic Codes 7508, 7509, 7510 (2017).

2. From June 1, 2016 forward, the criteria for an evaluation in excess of 30 percent for total left knee arthroplasty have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2017).

3. Prior to April 10, 2015, the criteria for an evaluation in excess of 10 percent for left knee degenerative joint disease status post anterior cruciate ligament reconstruction have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5260 (2017).

4. Prior to March 29, 2013, the criteria for a compensable evaluation for left knee instability have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2017).

5. From March 29, 2013 to April 9, 2015, the criteria for an evaluation in excess of 10 percent for left knee instability have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2017).

6. The criteria for an evaluation in excess of 10 percent for postoperative residuals of the right knee to include degenerative joint disease have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5260 (2017).

7. Prior to January 21, 2014, the criteria for a compensable evaluation for right knee instability have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2017).

8. From January 21, 2014 to April 2, 2017, the criteria for an evaluation in excess of 10 percent for right knee instability have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2017).

9. The criteria for a compensable evaluation for postoperative residuals of a left inguinal hernia repair have not been met. 38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic Code 7338 (2017).

10. The criteria for a compensable evaluation for postoperative residuals of a right inguinal hernia repair have not been met. 38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic Code 7338 (2017).

11. The criteria for a compensable evaluation for hemorrhoids have not been met. 38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic Code 7336 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017). 

The Board notes that the Veteran has not identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds that the appeal may be considered on the merits.
II. Compliance with Prior Remand

Most recently the case was before the Board in February 2017 and was remanded for additional development. Social Security Administration (SSA) records have been associated with the claims file. VA vocational rehabilitation records have also been associated with the claims file. The Veteran was afforded VA examinations as to his knees, kidney stones and hemorrhoids in April 2017. VA treatment records from Wilkes Barre VAMC from June 2000 to May 2004 have been associated with the claims file. VA treatment records from Milwaukee VAMC from January 2012 to February 2017, from Madison VAMC from April 2012 to July 2012 and from Tomah VAMC from July 2009 have also all been associated with the claims file. As such the Board finds there has been substantial compliance with the prior remand.

III. Schedular Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. § Part 4. The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations. 38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2017).

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found. This practice is known as staged ratings, and here staged ratings are warranted as to the Veteran's left and right knee disabilities. Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered. See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995). Consideration must also be given to weakened movement, excess fatigability and incoordination. 38 C.F.R. § 4.45.

However, concerning disabilities of the knee, separate evaluations under Diagnostic Code 5260 (limitation of flexion) and Diagnostic Code 5261 (limitation of extension), may be assigned for disability of the same joint. VAOGCPREC 9-2004, 69 Fed. Reg. 59990.  Further, a claimant who has both arthritis and instability of a knee may be granted separate evaluations under Diagnostic Codes 5003 and 5257, respectively, without violating the rule against pyramiding in 38 C.F.R. § 4.14. However, any such separate rating must be based on additional disabling symptomatology. In other words, separate evaluations are appropriate so long as there is evidence of limitation of motion that meets the requirements of the zero percent level under either Diagnostic Code 5260 or 5261. See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

A. Residuals of kidney stones

The Veteran contends he is entitled to an increased rating for his service connected residuals of kidney stones. The Veteran's residuals of kidney stones is rated at 30 percent under 38 C.F.R. § 4.115b, Diagnostic Code 7510-7508

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.

Under Diagnostic Codes 7510-7508, Diagnostic Code 7508 for nephrolithiasis and Diagnostic Code 7510 for ureterolithiasis provides that disabilities rated under these codes are to be rated as hydronephrosis under Diagnostic Code 7509; except for recurrent stone formation requiring one or more of the following; diet therapy, drug therapy, or invasive or non-invasive procedure more than twice a year, in which case, the disability is rated as 30 percent disabling. This is the maximum schedular rating available for these diagnostic codes. 38 C.F.R. § 4.115b.

Under Diagnostic Code 7509, a maximum 30 percent schedular rating is assigned where there are frequent attacks of colic with infection and impaired kidney function. A severe disability is to be rated as renal dysfunction. 38 C.F.R. § 4.115b.

Renal dysfunction is evaluated under 38 C.F.R. § 4.115a. A 30 percent evaluation is warranted when albumin is constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101. A 60 percent evaluation is warranted when there is constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101. 38 C.F.R. § 4.115a. An 80 percent evaluation is assigned for persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion. The highest evaluation of 100 percent is assigned in situations requiring regular dialysis or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular. 38 C.F.R. § 4.115a.

Based on the evidence of record, the Board finds that the preponderance of the evidence is against finding that an increased rating in excess of 30 percent for residuals of kidney stones is warranted. At different times during the appeal the Veteran has stated that his kidney stones are manifested by ongoing pain, diet modification and occasional passing of stones. The Veteran is competent to testify to such lay observable symptomatology, and these statements are credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As such, these statements are entitled to probative value as to the severity of his kidney stones during the appeal.

The Veteran was afforded a VA examination in January 2011. The examiner noted that the Veteran reported three to four episodes of kidney stones in the past several years, with the stones typically dissolving. See January 2011 VA examination. No renal dysfunction, renal disease, urinary incontinence or urinary procedures were noted.  
Next, the Veteran was afforded a VA examination in March 2013. The examiner noted nephrolithiasis. See March 2013 VA examination. The examiner noted the Veteran has a history of ongoing recurrent kidney stones. The Veteran reported passing sand about one month ago, and three times in the past year, with left side flank pain. No renal dysfunction or hypertension and/or heart disease due to renal dysfunction was noted. The Veteran had urolithiasis of the ureter and kidney and treatment for recurrent stone formation included diet therapy. The Veteran reported avoiding certain foods and consuming a significant amount of water. The Veteran did not have a history of recurrent symptomatic urinary tract or kidney infections, and has not undergone a kidney transplant or removal. The examiner noted no evidence of urinary stones on current imaging of the abdomen, but that a definitive diagnosis of stones can rarely if ever be made on plain radiographs. A CT of the abdomen and pelvis was recommended. The examiner noted that the Veteran's kidney condition does not impact his ability to work, and he is able to complete all basic activities of daily living independently and attend school full-time. The examiner noted the Veteran reported missing several days of school in the past year due to his kidney stones. 

As a result of the February 2017 Board remand the Veteran was afforded a VA examination in April 2017. The examiner noted the Veteran has residuals of kidney stones. See April 2017 VA examination. The Veteran reported the most recent stone he passed was in August 2016, and required a surgical procedure for removal. The Veteran denied any other bladder or urethra issues including infections and tumors, and noted some voiding symptoms due to his benign prostatic hyperplasia. The examiner noted no voiding dysfunction. Ureterolithiasis of the urethra and bladder was noted with diet therapy to manage recurrent stone formation, on average invasive or non-invasive procedures were zero to once per year. No history of recurrent bladder or urethral infections, urethral fistula, or bladder dysfunction was noted. No renal dysfunction was noted. The examiner noted that the Veteran's residuals of kidney stones do not impact his ability to work.    

There is no evidence that the VA examiners were not competent or credible, and as the examination reports were based on accurate facts and an objective examination of the Veteran, these are entitled to significant probative weight in determining the severity of the Veteran's kidney stones during the appeal. Nieves-Rodriguez, 22 Vet. App. 295.

VA treatment records have been associated with the claims file. Treatment records in September 2012 note the Veteran was seen in the emergency room for abdominal pain, and was treated for constipation and abdominal pain. See September 19, 2012 VA treatment record. Treatment records in June 2015 note the Veteran reported ongoing pain and CT imaging identified a 3milimeter (mm) proximal left ureteral stone. See June 3, 2015 VA treatment record. Treatment records in August 2016 note the Veteran was seen for renal colic and 5mm right proximal ureteral stone and the Veteran was managed inpatient for several days due to placement of a stent. See August 16, 2016 VA treatment record. 

Based on the lay and medical evidence of record, the Board finds that the Veteran's residuals of kidney stones does not more nearly approximate the level of severity contemplated by an increased 60 percent rating, as at no point during the appeal has the evidence shown a 60 percent rating is warranted. The Board notes the Veteran's contentions regarding his going abdominal pain, diet modification and occasional passing of stones. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, such lay evidence, even when accepted as accurate, does not establish a level of disability contemplated by a higher evaluation. The VA examinations noted no additional bladder or urethra issues including infections, tumors or voiding dysfunction. The April 2107 examiner noted the Veteran has ureterolithiasis of the urethra and bladder which is managed with diet therapy and recurrent stone formation that on average warrants invasive or non-invasive procedures zero to once per year. No renal dysfunction or hypertension due to renal dysfunction was noted.  Based on the evidence of record a 30 percent rating is warranted during the appeal. The Veteran's kidney stones have been characterized by diet therapy with invasive or non-invasive procedures zero to one time a year. In considering, which disability evaluation shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Based on the evidence of record a 30 percent rating is warranted. 

Under Diagnostic Code 7508, a 30 percent rating is the maximum schedular rating available for this diagnostic code. 38 C.F.R. § 4.115b.  Additionally a 30 percent is the maximum schedular rating for Diagnostic Code 7510. Under Diagnostic Code 7509, 30 percent is the maximum schedular rating unless there is severe hydronephrosis, which then requires rating under renal dysfunction. However, an increased 60 percent rating is not warranted. There is no evidence of severe hydronephrosis, nor is there evidence of renal dysfunction, warranting an increased 60 percent rating. As such an increased 60 percent rating under renal dysfunction is not warranted. 

Additionally, the Board notes that the Veteran has not raised any other issues, nor have any other issues been raised by the record. See Doucette v. Shulkin, 
28 Vet. App. 366 (2017)(confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of records).  The Board finds that the Veteran's representative's recitation of the provisions of 38 C.F.R. § 3.321 (2017) in a December 2017 brief without reference to specific disabilities or relevant evidence does not standing alone raise additional issues for this and all other disabilities addressed herein. 

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against an increased rating in excess of 30 percent for the Veteran's service connected residuals of kidney stones. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

B. Left Knee

The Veteran contends he is entitled to an increased rating for his service connected left knee disability. Prior to April 10, 2015, the Veteran's left knee DJD status post ACL reconstruction was rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260.  As noted above from April 10, 2015 to May 31, 2016, the Veteran was in receipt of a temporary total rating after his April 2015 left knee arthroplasty. Then, from June 1, 2016 forward, the Veteran's total left knee arthroplasty has been rated as 30 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5055. In addition the Veteran's left knee has been rated for instability associated with post ACL reconstruction as noncompensable prior to March 29, 2013 and as 10 percent disabling from March 29, 2013 to April 9, 2015 under 38 C.F.R. § 4.71, Diagnostic Code 5257. The Board will first discuss the Veteran's left knee disability for the period prior to April 10, 2015 and then for the period from June 1, 2016 forward.
Prior to April 10, 2015

Prior to April 10, 2015, the Veteran's left knee disability was rated at 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260. In addition, prior to March 29, 2013, the Veteran's left knee instability was rated as noncompensable and from March 29, 2013 to April 9, 2015, the Veteran's left knee instability was rated at 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Prior to April 10, 2015, the Veteran's left knee was rated under Diagnostic Code 5010-5260, covering arthritis and limitation of flexion. Under Diagnostic Code 5010, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint involved. 38 C.F.R. § 4.71a, Diagnostic Code 5010. As such, the Veteran's left knee disability will be rated based on the Diagnostic Code concerning limitation of motion of the knee. 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260. The Board will begin with the Diagnostic Code covering limitation of flexion, but all potentially applicable rating criteria will be considered.

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion. 38 C.F.R. § 4.71a, Plate II. Diagnostic Code 5260 provides for the assignment of a noncompensable rating when flexion is limited to 60 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260. A 10 percent rating is warranted when flexion of the leg is limited to 45 degrees. Id. A rating of 20 percent is appropriate when leg flexion is limited to 30 degrees, and a rating of 30 percent is warranted when flexion is limited to 15 degrees. Id.

Under Diagnostic Code 5257, the criteria for impairment of the knee other than ankylosis, 10, 20, and 30 percent evaluations are assigned for slight, moderate, and severe recurrent subluxation or instability, respectively. C.F.R. § 4.71a, Diagnostic Code 5257 (2017).

Based on the evidence of record, the Board finds that the preponderance of the evidence is against finding that an increased rating in excess of 10 percent for the Veteran's left knee disability is warranted during this period on appeal. At different times during this period on appeal the Veteran has stated that his left knee disability is manifested by ongoing pain, difficulty walking, kneeling, bending and going up and down stairs. The Veteran is competent to testify to such lay observable symptomatology, and these statements are credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As such, these statements are entitled to probative value as to the severity of his left knee disability during the appeal.

The Veteran was afforded a VA examination in January 2011. The examiner noted increased pain in the Veteran's knees with tenderness and occasional effusions. See January 2011 VA examination. The Veteran denied locking of his knees. The Veteran reported weakness and stiffness but no flare-ups. No braces, canes or ambulatory devices were utilized. Imaging noted left knee narrowing of the medial joint compartment, with changes incident to ACL reconstructive surgery. Minor crepitus was noted bilaterally with a normal gait. Range of motion testing on the left knee was 0 to 135 degrees, with pain on extension and flexion. Lachman's, McMurray's and varus and valgus testing was all negative. Repetitive use testing was performed without incoordination, fatigue or a lack of endurance.

Then, the Veteran was afforded a VA examination in March 2013. The examiner noted the Veteran's left knee was status post ACL reconstruction, with DJD. Range of motion testing noted flexion to 115 degrees with painful motion at 80 degrees, and extension to 0 degrees, with no evidence of painful motion. On repetitive use testing flexion was to 115 degrees and extension was to 0 degrees. No flare-ups were reported. Following repetitive use testing less movement than normal, pain and interference with sitting, standing and weight bearing was reported. Muscle strength testing was 5/5. Joint stability testing on the left knee noted instability with positive results on the left knee posterior drawer test with instability of 1+ (0 to 5 mm) and medial-lateral instability of 1+ (0 to 5 mm). Occasionally the Veteran reported wearing a soft prescription knee brace. Imaging noted arthritis. The examiner noted that the Veteran's left knee results in vocational restrictions including doing squats, walking greater than 50 yards, jogging, running, hiking, kneeling and repetitively going up and downstairs. 

There is no evidence that the VA examiners were not competent or credible, and as the examination reports were based on accurate facts and objective examinations of the Veteran, these are entitled to significant probative weight in determining the severity of the Veteran's left knee disability during the period on appeal. Nieves-Rodriguez, 22 Vet. App. 295.

VA treatment records have been associated with the claims file. In August 2011 the Veteran was seen for complaints of increasing bilateral knee pain. See August 16, 2011 VA treatment record. October 2011 treatment records note range of motion was from 0 to 130 degrees with pain on patellar motion. See October 6, 2011 VA treatment note.  December 2011 treatment records note the Veteran was seen for Hyalgan injections in both his knees. See December 8, 2011 VA treatment record. Treatment records in March 2012 note the Veteran was continuing to be seen for therapy and injections of his knees. See March 13, 2012 VA treatment record. In addition, VA treatment records during this period contain no evidence of ankylosis, malunion or loss of use. 

Based on the lay and medical evidence of record, the Board finds that the Veteran's left knee disability does not more nearly approximate the level of severity contemplated by an increased 20 percent rating, as at no point during the period on appeal has the evidence shown that a 20 percent rating is warranted. The Board notes the Veteran's contentions regarding his ongoing knee pain and difficulty walking, kneeling and going up and down stairs. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, such lay evidence, even when accepted as accurate, does not establish a level of disability contemplated by a higher evaluation. The VA examination in January 2011 noted flexion and extension from 0 to 153 degrees, with pain on both extension and flexion. The VA examination in March 2013 noted flexion to 115 degrees, with painful motion at 80 degrees, and extension to 0 degrees with no evidence of painful motion. As such based on the evidence of record an increased 20 percent rating is not warranted.

A 20 percent rating is warranted when flexion is limited to 35 degrees. There is no indication that the Veteran's left knee flexion during this period on appeal was limited to 30 degrees or less. Rather the evidence of record during this period consistently shows left knee flexion to be better than 45 degrees, which is well above the limitation of motion required for a 20 percent rating based on limitation of flexion. Thus an increased 20 percent rating based on limitation of flexion is not warranted. 

From March 29, 2013 forward, the Veteran was rated at 10 percent for left knee instability under 38 C.F.R. § 4.71a, Diagnostic Code 5257. Under Diagnostic Code 5257, the criteria for impairment of the knee other than ankylosis, 10, 20, and 30 percent evaluations are assigned for slight, moderate, and severe recurrent subluxation or instability, respectively. C.F.R. § 4.71a, Diagnostic Code 5257 (2017). The VA examination in March 2013 noted left knee instability; additionally treatment records have noted left knee instability at times. On the March 2013 VA examination, joint stability testing on the left knee noted instability with positive results on the left knee posterior drawer test with instability of 1+ (0 to 5 mm) and medial-lateral instability of 1+ (0 to 5 mm). Prior to March 29, 2013, there is no indication of left knee instability, and as such a separate rating for instability is not warranted.  A 10 percent rating for knee instability is warranted based on slight instability from March 29, 2013. 

An increased 20 percent rating is not warranted for left knee instability during the period on appeal. An increased 20 percent rating for knee instability is warranted for moderate recurrent subluxation or lateral instability however the evidence of record does not indicate moderate recurrent subluxation or lateral instability. VA treatment records note occasional reports of knee instability and objective testing on the VA examination in March 2013 noted on the left knee posterior drawer test instability of 1+ (0 to 5 mm) and medial-lateral instability of 1+ (0 to 5 mm). As such the Board finds an increased 20 percent rating for knee instability is not warranted as there is no evidence of moderate recurrent subluxation or lateral instability.  

No additional higher or alternative ratings under different Diagnostic Codes for the left knee can be applied during this period. For the purposes of Diagnostic Code 5256, ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing SAUNDERS ENCYCLOPEDIA AND DICTIONARY OF MEDICINE, NURSING, AND ALLIED HEALTH 68 (4th ed. 1987)). As the Veteran is able to move his left knee, it is clearly not ankylosed. The Veteran was at no point during this period noted to have a limitation of extension to 5 degrees or more. 38 C.F.R. § 4.71a, Diagnostic Code 5261. Further, there is no medical or lay evidence of dislocated semilunar cartilage or nonunion or malunion or the tibia or fibula. 38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5262. The Veteran does not have a scar associated with his left knee disability that is unstable, painful, limits the motion of the affected joint, or covers an area exceeding 144 square inches, and therefore a separate compensable rating for a scar is not warranted. 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.

In addition, as noted above, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination. See DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. §§ 4.40, 4.45, 4.59. Here, the Veteran has not reported flare-ups however; the VA examiners found that repetitive use on range of motion testing at times did result in additional loss of function or range of motion. However, even taking this into consideration there is no evidence of limitation of motion warranting a higher rating, and as such a higher rating is not warranted on this basis.

Additionally, the Board notes that the Veteran has not raised any other issues, nor have any other issues been raised by the record. See Doucette v. Shulkin, 
28 Vet. App. 366 (2017)(confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of records).  The Board finds that the Veteran's representative's recitation of the provisions of 38 C.F.R. § 3.321 (2017) in a December 2017 brief without reference to specific disabilities or relevant evidence does not standing alone raise additional issues for this and all other disabilities addressed herein. 

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against an increased rating in excess of 10 percent for the Veteran's service-connected left knee disability during this period. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

From June 1, 2016 forward

From June 1, 2016 forward, the Veteran's left knee has been assigned a 30 percent rating under 38 C.F.R. § 4.71a, 5055. The Veteran underwent a total left knee replacement in April 2015, making Diagnostic Code 5055 more representative of the Veteran's disability as of that date. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). ). One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology. Any change in a diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). Furthermore, the selection of diagnostic codes or applicable rating criteria is not protected and may be appropriately revised if the action does not result in the reduction of compensation payments. See 38 C.F.R. §§ 3.951, 3.957; Butts, 5 Vet. App. 532; VAOPGCPREC 71-91 (Nov. 7, 1991).

Under Diagnostic Code 5055, the minimum rating of 30 percent for a total knee replacement exceeds the 10 percent rating the Veteran was receiving for his left knee prior to April 10, 2015, including the 10 percent rating for instability, and therefore the change in Diagnostic Code did not result in a reduction in compensation. See id.; 38 C.F.R. § 4.71a, Diagnostic Code 5055. As such, the Board finds the change in Diagnostic Code was appropriate in this instance. In light of the change, in evaluating the ratings assigned after April 10, 2015, the Board will first address the rating criteria under Diagnostic Code 5055, followed by any other potentially applicable diagnostic criteria.   
From April 10, 2015 to May 31, 2016, the Veteran's left knee disability was assigned a 100 percent rating under Diagnostic Code 5055. 38 U.S.C.A. § 4 .71a, Diagnostic Code 5055. As the maximum benefit possible was assigned during this period, the Board finds that no higher or additional ratings for the Veteran's left knee disability are possible during this period. As such, an increased rating for a left total knee replacement from April 10, 2015 to May 31, 2016 is not warranted.
Under Diagnostic Code 5055, a 30 percent rating is the minimum possible rating assignable. 38 C.F.R. § 4.71a, Diagnostic Code 5055. A 60 percent rating is warranted for a total knee replacement with chronic residuals consisting of severe painful motion or weakness in the affected extremity. Id.

Intermediate degrees of residual weakness, pain, or limitation of motion (i.e. a level of disability in between those contemplated by the 30 and 60 percent ratings) are to be rated by analogy to Diagnostic Codes 5256, 5261, or 5262. Id. Under Diagnostic Code 5256, a rating of 40 percent is warranted for ankylosis in flexion between 10 degrees and 20 degrees, a 50 percent rating is warranted for ankylosis in flexion between 20 degrees and 45 degrees, and a 60 percent rating is warranted for extremity unfavorable ankylosis in flexion at an angle of 45 degrees or more. 38 C.F.R. § 4.71a, Diagnostic Code 5256. Under Diagnostic Code 5261, a 40 percent rating is warranted for extension limited to 30 degrees and a 50 percent rating is warranted for extension limited to 45 degrees or more. 38 C.F.R. § 4.71a, Diagnostic Code 5261. Lastly, under Diagnostic Code 5262 a 40 percent rating is warranted for nonunion of the tibia and fibula, with loose motion and requiring a brace. 38 C.F.R. § 4.71a, Diagnostic Code 5262.

Based on the evidence of record, the Board finds that the preponderance of the evidence is against finding that an increased rating in excess of 30 percent for the Veteran's left knee disability is warranted during this period on appeal. At different times during the period on appeal the Veteran has stated that his left knee disability is manifested by ongoing pain, difficulty walking, kneeling, going up and down stairs and sitting and driving for long distances. The Veteran is competent to testify to such lay observable symptomatology, and these statements are credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As such, these statements are entitled to probative value as to the severity of his left knee disability during this period on appeal.

As a result of the Board remand in February 2017 the Veteran was afforded a VA examination in April 2017. A left knee replacement was performed in April 2015. See April 2017 VA examination. The Veteran reported crepitus in his left knee at times. He reported daily knee pain, which increased with going up and down stairs and walking more than a block. The Veteran did not report falling due to his knee, and occasionally using a cane. No flare-ups were reported. Functional loss including daily knee pain associated with walking more than a block, going up and down stairs and sitting or driving for long period of times was noted. Range of motion testing noted flexion to 110 degrees and extension to 2 degrees, with pain on flexion. Repetitive use testing noted no additional functional loss. There was no evidence of pain on passive and active motion or weight bearing and non-weight bearing.  Muscle strength testing was 5/5. No muscle atrophy or ankylosis was noted. Joint stability testing noted no left knee instability. Imaging noted bilateral arthritis. The examiner noted the Veteran's left knee impacts his ability to perform occupational tasks and the Veteran is currently retired and most recently worked in the computer and technology field but stopped working due to neck, back and shoulder problems. 

There is no evidence that the VA examiner was not competent or credible, and as the examination report was based on accurate facts and an objective examination of the Veteran, it is entitled to significant probative weight in determining the severity of the Veteran's left knee disability during the period of the appeal. Nieves-Rodriguez, 22 Vet. App. 295.

VA and private treatment records have been associated with the claims file. January 2017 treatment records note no left knee joint swelling with range of motion testing noting extension between 5 to 10 degrees with pain. See January 25, 2017 VA treatment record. 

Based on the lay and medical evidence of record, the Board finds that the Veteran's left knee disability does not more nearly approximate the level of severity contemplated by an increased 40 percent rating, as at no point during the period on appeal has the evidence shown that a 40 percent rating is warranted. The Board notes the Veteran's contentions regarding his ongoing left knee pain and limited mobility with difficulty walking, kneeling, bending, going up and down stairs and sitting and driving for long distances. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, such lay evidence, even when accepted as accurate, does not establish a level of disability contemplated by a higher evaluation. The VA examination in April 2017 noted range of motion testing with flexion to 100 degrees and extension to 2 degrees, with reported pain on flexion. Repetitive use testing noted no additional functional loss and there was no evidence of pain on passive and active motion and weight and non-weight bearing. No ankylosis or joint instability was noted. There is no evidence of limitation of extension of the left knee to greater than 30 degrees, which is necessary for a rating in excess of 30 percent based on limitation of extension. 38 C.F.R. § 4.71a, Diagnostic Code 5261. As to limitation of flexion, 30 percent is the highest rating warranted. 

Concerning Diagnostic Code 5256, there is no evidence of ankylosis of any kind affecting the left knee. The Veteran has not alleged that his left knee is permanently fixed in a particular position, and the VA examiner affirmatively noted that ankylosis was not present. Range of motion testing also shows that the Veteran is able to move his left knee, which proves his left knee is not ankylosed for VA purposes. Lewis, 3 Vet. App. 259 (citing SAUNDERS ENCYCLOPEDIA AND DICTIONARY OF MEDICINE, NURSING, AND ALLIED HEALTH 68 (4th ed. 1987)). 

As to Diagnostic Code 5272, there is no competent evidence of recurrent subluxation or lateral instability during the period on appeal.

Turning to Diagnostic Code 5262, there is no competent evidence of nonunion of the tibia or fibula. Further there is no evidence of loose movement as contemplated by the rating criteria, with the April 2017 VA examiner noting that the Veteran's left knee was stable in all directions. Thus, the Board finds that an increased rating based on nonunion of the tibia and fibula with loose motion is not warranted, as the Veteran's disability picture does not more nearly approximate that level of severity. 38 C.F.R. § 4.71a, Diagnostic Code 5262.

Finally, a 60 percent rating under Diagnostic Code 5055 is not warranted. In order to warrant an increased 60 percent rating under Diagnostic Code 5055, there must be chronic residuals consisting of severe painful motion or weakness. While the Veteran has complained of pain, his pain has not been noted to be severe in either the VA examination or treatment records associated with the claims file. The April 2017 VA examiner noted flexion to 110 degrees and extension to 2 degrees, despite the presence of pain on flexion. Further, while the Veteran has complained of ongoing pain and weakness the VA examiner noted muscle strength testing in the left lower extremity was 5/5. Thus based on the evidence of record the Board finds that the Veteran's disability does not more nearly approximate the level of severity contemplated by a 60 percent rating. 

In addition, as noted above, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination. See DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. §§ 4.40, 4.45, 4.59. In evaluating the Veteran's level of disability for this period functional loss was considered. 38 C.F.R. §§ 4.40, 4.45. The evidence shows that the Veteran has, at different times, complained of pain, difficulty bending, kneeling, going up and down stairs and sitting or driving for prolonged periods and occasionally using a cane all of which the Veteran is competent to report. Jandreau, 492 F.3d 1372. However, the VA examiner noted no further loss of function or range of motion due to factors such as weakness, incoordination, fatigability, flare-ups or pain after repetitive testing. 38 C.F.R. §§ 4.40, 4.45, 4.59. The examiner noted no evidence of pain on passive and active motion or weight bearing and non-weight bearing. Thus, the examiner specifically considered these factors, any additional functional loss and their effects. However, even taking this into consideration there is no evidence of limitation of motion warranting a higher rating, and as such a higher rating is not warranted on this basis.

No additional higher or alternative ratings under different Diagnostic Codes for the left knee can be applied during this period, as none of the remaining Diagnostic Codes covering disabilities could result in a rating in excess of 30 percent. 38 C.F.R. § 4.71a, Diagnostic Codes 5257-5260, 5263. The Veteran does not have a scar associated with his left knee disability that is unstable, painful, limits the motion of the affected joint, or covers an area exceeding 144 square inches, and therefore a separate compensable rating for a scar associated with the Veteran's total left knee replacement is not warranted at this time. 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.

Additionally, the Board notes that the Veteran has not raised any other issues, nor have any other issues been raised by the record. See Doucette v. Shulkin, 
28 Vet. App. 366 (2017)(confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of records).  The Board finds that the Veteran's representative's recitation of the provisions of 38 C.F.R. § 3.321 (2017) in a December 2017 brief without reference to specific disabilities or relevant evidence does not standing alone raise additional issues for this and all other disabilities addressed herein. 

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against an increased rating in excess of 30 percent for the Veteran's service connected left knee disability during this period. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

C. Right Knee

The Veteran contends he is entitled to an increased rating for his service connected right knee postoperative residuals with DJD. The Veteran's right knee disability is rated at 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260. In addition prior to January 21, 2014, the Veteran had a noncompensable rating for right knee instability under 38 C.F.R. § 4.71a, Diagnostic Code 5257. From January 21, 2014 to April 3, 2017 the Veteran's right knee instability was rated at 10 percent under Diagnostic Code 5257, and rated as noncompensable from April 3, 2017 forward. For the sake of brevity, the Veteran's right knee will be discussed together. 

The Veteran's right knee disability is rated under Diagnostic Code 5010-5260, covering arthritis and limitation of flexion. Under Diagnostic Code 5010, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Code for the specific joint involved. 38 C.F.R. § 4.71a, Diagnostic Code 5010. As such, the Veteran's right knee disability will be rated based on the Diagnostic Codes concerning limitation of motion of the knee. 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5260. The Board will begin with the Diagnostic Code covering limitation of flexion, but all potentially applicable rating criteria will be considered.

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion. 38 C.F.R. § 4.71a, Plate II. Diagnostic Code 5260 provides for the assignment of a noncompensable rating when flexion is limited to 60 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260. A 10 percent rating is warranted when flexion of the leg is limited to 45 degrees. Id. A rating of 20 percent is appropriate when leg flexion is limited to 30 degrees, and a rating of 30 percent is warranted when flexion is limited to 15 degrees. Id.

Under Diagnostic Code 5257, the criteria for impairment of the knee other than ankylosis, 10, 20, and 30 percent evaluations are assigned for slight, moderate, and severe recurrent subluxation or instability, respectively. C.F.R. § 4.71a, Diagnostic Code 5257 (2017).

Based on the evidence of record, the Board finds that the preponderance of the evidence is against finding that an increased rating in excess of 10 percent for the Veteran's right knee is warranted during the appeal. At different times during this appeal the Veteran has stated that his right knee is manifested by ongoing pain difficulty, standing, kneeling, walking and going up and down stairs. The Veteran is competent to testify to such lay observable symptomatology, and these statements are credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As such, these statements are entitled to probative value as to the severity of his right knee disability during the appeal.

The Veteran was afforded a VA examination in January 2011. The examiner noted increased pain in the Veteran's knees with tenderness and occasional effusions. See January 2011 VA examination. The Veteran denied locking of his knees. The Veteran reported weakness and stiffness but no flare-ups. No braces, canes or ambulatory devices were utilized. Imaging noted in the right knee minimal narrowing of the medial joint compartment with no fracture, dislocation or bone destruction. Minor crepitus was noted bilaterally with a normal gait. Range of motion testing on the right knee was 0 to 140 degrees. The Veteran reported pain throughout extension and flexion. Lachman's, McMurray's and varus and valgus testing was all negative. On repetitive use testing noted pain without incoordination, fatigue or a lack of endurance. 

Then, the Veteran was afforded a VA examination in March 2013. The examiner noted the Veteran's right knee post-operative residuals including DJD. See March 2013 VA examination.  Range of motion testing of the right knee noted flexion to 120 degrees, with painful motion at 80 degrees and extension to 0 degrees with no evidence of painful motion.  On repetitive use testing flexion was to 110 degrees and extension to 0 degrees. No flare-ups were reported. Following repetitive use, less movement than normal, pain and interference with sitting, standing and weight bearing was reported. Muscle strength testing was 5/5. Joint stability testing was normal and there was no evidence of recurrent patellar subluxation/dislocation. A prior meniscal tear with joint pain was noted.  Imaging noted arthritis. The Veteran's left knee results in vocational restrictions including doing squats, walking greater than 50 yards, jogging, running, hiking, kneeling and repetitively going up and downstairs. 

As a result of the Board remand in February 2017 the Veran was afforded a VA examination in April 2017. Right knee joint osteoarthrosis was noted. See April 2017 VA examination. The examiner noted the Veteran continues to undergo cortisone injections on an as needed basis. He reported daily knee pain, which increased with going up and down stairs and walking more than a block. The Veteran did not report falling due to his knee, and reported the occasional use of a cane. No flare-ups were reported. Functional loss including daily knee pain associated with walking more than a block, going up and down stairs and sitting or driving for long period of times was noted. Range of motion testing noted flexion to 115 degrees and extension to 0 degrees, with pain on flexion. Repetitive use testing noted no additional functional loss.  There was no evidence of pain on passive and active motion or weight bearing and non-weight bearing. Muscle strength testing was 5/5. No muscle atrophy or ankylosis was noted. Joint stability testing noted no instability. A meniscus condition with frequent episodes of joint pain was noted. Imaging noted bilateral arthritis. The examiner noted the Veteran's right knee impacts his ability to perform occupational tasks, and the Veteran is currently retired and most recently worked in the computer and technology field but stopped working due to neck, back and shoulder problems. 

There is no evidence that the VA examiners were not competent or credible, and as the examination reports were based on accurate facts and objective examinations of the Veteran, these are entitled to significant probative weight in determining the severity of the Veteran's right knee disability during the appeal. Nieves-Rodriguez, 22 Vet. App. 295.

VA and private treatment records have been associated with the claims file. Treatment records note ongoing knee pain. December 2011 treatment records note the Veteran was seen for Hyalgan injections in both his knees. See December 8, 2011 VA treatment record. May 2012 treatment records note no true instability, and negative Lachman's testing, on range of motion testing full extension and flexion to 125 degrees. See May 3, 2012 VA treatment record. June 2012 range of motion testing noted forward flexion to 132 degrees. See June 19, 2012 VA treatment record. July 2013 treatment records note full knee range of motion with no ligamentous laxity, and negative McMurray's testing. See July 9, 2013 VA treatment record. Treatment records in January 2014 note the Veteran was seen for right knee pain and a fall in December 2013, resulting in feelings of instability. Testing noted positive Lachman's testing grade 1 with negative posterior drawer and varus and valgus testing. See January 21, 2014 VA treatment record. A brace was subsequently ordered for the Veteran's right knee. 

Based on the lay and medical evidence of record, the Board finds that the Veteran's right knee disability does not more nearly approximate the level of severity contemplated by an increased 20 percent rating, as at no point during the period on appeal has the evidence shown a 20 percent rating is warranted. The Board notes the Veteran's contentions regarding his ongoing right knee pain and limited mobility with difficulty walking, standing, sitting, bending, kneeling and going up and down stairs and instability at times. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, such lay evidence, even when accepted as accurate, does not establish a level of disability contemplated by a higher evaluation. The VA examiners noted flexion to 110 degrees and extension to 0 degrees, with pain on flexion.  As such based on the evidence of record an increased 20 percent rating is not warranted.

A 20 percent rating is warranted when flexion is limited to 35 degrees.  There is no indication that the Veteran's right knee flexion during this period on appeal was limited to 30 degrees or less. Rather the evidence of record consistently shows that right knee flexion was better than 45 degrees, which is well above the limitation of motion required for a 20 percent rating based on limitation of flexion. Thus an increased 20 percent rating based on limitation of flexion is not warranted. 

From January 21, 2014 to April 3, 2017, the Veteran's right knee instability was rated at 10 percent under Diagnostic Code 5257, and rated as noncompensable from April 3, 2017 forward. Under Diagnostic Code 5257, the criteria for impairment of the knee other than ankylosis, 10, 20, and 30 percent evaluations are assigned for slight, moderate, and severe recurrent subluxation or instability, respectively. C.F.R. § 4.71a, Diagnostic Code 5257 (2017). VA treatment records in January 2014 note the Veteran reported complaints of a recent fall and instability and stability testing noted positive Lachman's testing grade 1 with negative posterior drawer and varus and valgus testing. The VA examiner in April 2017 and subsequent treatment records are absent indications of the Veteran reporting falling or use of a brace, and joint stability testing was normal. A 10 percent rating for knee instability is warranted based on slight instability from January 21, 2014 to April 3, 2017. At times during this period the Veteran has reported his right knee feeling unstable and giving out, and objective testing confirmed right knee instability during this period. The Board notes that a May 2017 rating decision decreased the Veteran's rating for right knee instability to noncompensable evaluation from April 3, 2017 forward. Such does not result in a reduction or discontinuance of compensation benefits, as the Veteran from April 3, 2017 forward continued to be rated at 100 percent. As such under 38 C.F.R. § 3.105(e) such is permissible. 

However, an increased 20 percent rating is not warranted for right knee instability. An increased 20 percent rating for knee instability is warranted for moderate recurrent subluxation or lateral instability however the evidence of record does not indicate moderate recurrent subluxation or lateral instability. VA treatment records note reports of instability and the Veteran falling in December 2013, and stability testing conformed positive Lachman's testing grade 1 with negative posterior drawer and varus and valgus testing as to his right knee. As such the Board finds an increased 20 percent rating for knee instability is not warranted as there is no evidence of moderate recurrent subluxation or lateral instability.  

No additional higher or alternative ratings under different Diagnostic Codes for the right knee can be applied during this period. For the purposes of Diagnostic Code 5256, ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing SAUNDERS ENCYCLOPEDIA AND DICTIONARY OF MEDICINE, NURSING, AND ALLIED HEALTH 68 (4th ed. 1987)). As the Veteran is able to move his right knee, it is clearly not ankylosed. The Veteran was at no point during this period noted to have a limitation of extension to 5 degrees or more. 38 C.F.R. § 4.71a, Diagnostic Code 5261. Further, there is no medical or lay evidence of nonunion or malunion or the tibia or fibula. 38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5262. The Veteran does not have a scar associated with his right knee disability that is unstable, painful, limits the motion of the affected joint, or covers an area exceeding 144 square inches, and therefore a separate compensable rating for a scar is not warranted. 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.

As to Diagnostic Code 5258, treatment records indicate a prior meniscal condition with frequent episodes of right knee pain which is residuals of a prior knee surgery. Under Diagnostic Code 5258 a 20 percent rating is warranted for cartilage, semilunar, dislocated, with frequent episodes of "locking", pain, and effusion into the joint. However, there is no evidence of frequent episodes of locking, pain and effusion of the right knee joint at any point during the period on appeal. As such an increased rating under Diagnostic Code 5258 is not warranted. 

In addition, as noted above, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination. See DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. §§ 4.40, 4.45, 4.59. Here, the Veteran has not reported flare-ups however; the VA examiners found that repetition on the range of motion testing at times did result in additional loss of function or range of motion. However, even taking this into consideration there is no evidence of limitation of motion warranting a higher rating, and as such a higher rating is not warranted on this basis.

Additionally, the Board notes that the Veteran has not raised any other issues, nor have any other issues been raised by the record. See Doucette v. Shulkin, 
28 Vet. App. 366 (2017)(confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of records).  The Board finds that the Veteran's representative's recitation of the provisions of 38 C.F.R. § 3.321 (2017) in a December 2017 brief without reference to specific disabilities or relevant evidence does not standing alone raise additional issues for this and all other disabilities addressed herein. 

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against an increased rating in excess of 10 percent for the Veteran's service connected right knee disability and a compensable rating prior to January 21, 2014 for right knee instability and a 10 percent rating from January 21, 2014 to April 2, 2017 for right knee instability. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

D. Residuals left and right inguinal hernia

The Veteran contends he is entitled to a compensable evaluation for his service connected postoperative residuals of a right and left inguinal hernia repair. The Veteran's residuals of left and right inguinal hernia are rated as noncompensable under 38 C.F.R. § 4.114, Diagnostic Code 7338. 

Diagnostic Code 7338 provides ratings for inguinal hernia. Small inguinal hernia, reducible, or without true hernia protrusion, is rated noncompensable (zero percent). An inguinal hernia that is not operated, but is remediable, is rated noncompensable (zero percent) disabling. Postoperative recurrent inguinal hernia, readily reducible, well supported by truss or belt, is rated 10 percent disabling. Small inguinal hernia, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible, is rated 30 percent disabling. Large inguinal hernia, postoperative recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable, is rated 60 percent disabling. A Note to Diagnostic Code 7338 provides that 10 percent is to be added for bilateral involvement, provided the second hernia is compensable. This means that the more severely disabling hernia is to be rated, and 10 percent, only, added for the second hernia, if the second hernia is of compensable degree. 38 C.F.R. § 4.114.

Based on the evidence of record, the Board finds that the preponderance of the evidence warrants finding a noncompensable rating is warranted for the entire period on appeal. At different times during the appeal the Veteran has reported abdominal pain and discomfort at times. The Veteran is competent to testify to such lay observable symptomatology, and there is no evidence that these statements are not credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As such, these statements are entitled to probative value as to the severity of his inguinal hernia residuals during the appeal.

The Veteran was afforded a VA examination in January 2011. The examiner noted constant pain and flare ups of pain in his abdomen. See January 2011 VA examination. The examiner noted that a CT scan performed did not reveal a repeat or recurrent hernia. No residuals or recurrent inguinal hernias were noted. 

Next, the Veteran was afforded a VA examination in March 2013. The examiner noted the Veteran had an inguinal hernia in 1998. See March 2013 VA examination. The Veteran has reported ongoing abdominal pain that is constant, and occasionally sharp, and denied any masses in the groin. The examiner noted that Veteran's reports of ongoing lower abdominal pain, and found this is unlikely to be related to his inguinal hernia repairs, or the reoccurrence of an inguinal hernia. The examiner noted no hernia was detected on examination and there was no indication that the Veteran is in need of a supporting belt or truss. The examiner noted that the Veteran's hernias do not impact his ability to work, as he is able to complete activities of daily living, and is attending school full time and working part time.  

Then, as a result of the February 2017 Board remand the Veteran was afforded a VA examination in April 2017. The examiner noted the Veteran reports occasional abdominal pain and pain with lifting, and no bulging. See April 2017 VA examination. Examination revealed that no hernia was detected, and there was no indication of a supporting belt or truss. An August 2016 CT scan noted no inguinal hernia. The examiner noted that the Veteran's residuals of hernia do not impact his ability to work. 

There is no evidence that the VA examiners were not competent or credible, and as the examination reports were based on accurate facts and objective examinations of the Veteran, these are entitled to significant probative weight in determining the severity of the Veteran's hernia residuals during the period on appeal. Nieves-Rodriguez, 22 Vet. App. 295.

VA and private treatment records have been associated with the claims file. In March 2009 treatment records note on and off abdominal pain that is at times a 10/10. See March 1, 2009 VA treatment record. February 2014 treatment records note left lower quadrant tenderness. See February 5, 2014 VA treatment record. April 2015 treatment records noted a pulling sensation across the center of the lower abdomen, and ongoing abdominal pain. See April 26, 2015 VA treatment record. 

Based on the lay and medical evidence of record the Board finds that a noncompensable rating is warranted for the entire period on appeal. During the appeal the Veteran has stated that his right and left hernias have been manifested by abdominal pain and discomfort. The Veteran is competent to testify to such lay observable symptomatology. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, such lay evidence, even when accepted as accurate, does not establish a level of disability contemplated by a higher evaluation. The Veteran's residuals of right and left inguinal hernias have not been manifested by a recurrent inguinal hernia, readily reducible, and are well supported by truss or belt. The evidence of record clearly demonstrates that he Veteran does not have a recurrent inguinal hernia on either side. Additionally, the Veteran does not wear a supporting belt. The VA examinations and treatment records are absent reports of a recurrent inguinal hernia and use of a supporting belt or truss. As such a noncompensable rating is warranted.

The Board finds that the Veteran's right and left hernia residuals do not more closely approximate an increased 10 percent rating. A 10 percent rating is warranted for a postoperative recurrent inguinal hernia readily reducible and well supported by a truss or belt. The Veteran's hernia residuals have not been manifested by a recurrent hernia that is readily reducible and well supported by a truss or belt. As such, a higher rating is not warranted. 

Additionally, the Board notes that the Veteran has not raised any other issues, nor have any other issues been raised by the record. See Doucette v. Shulkin, 
28 Vet. App. 366 (2017)(confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of records).  The Board finds that the Veteran's representative's recitation of the provisions of 38 C.F.R. § 3.321 (2017) in a December 2017 brief without reference to specific disabilities or relevant evidence does not standing alone raise additional issues for this and all other disabilities addressed herein. 

In conclusion, all potentially applicable diagnostic codes have been considered for this period, and there is no basis to assign an evaluation in excess of the rating assigned herein for the Veteran's hemorrhoids. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The evidence of record reflects symptoms that best approximate a noncompensable rating. The evidence of record does not reflect that the Veteran suffers from symptoms warranting an increased 10 percent rating and entitlement to a compensable rating for right and left inguinal hernia residuals is denied. 38 U.S.C. § 1155 (West 2012); 38 C.F.R. § 4.114, Diagnostic Code 7338 (2017). 

E. Hemorrhoids

The Veteran contends he is entitled to a compensable evaluation for his service connected hemorrhoids. The Veteran's hemorrhoids are rated as noncompensable under 38 C.F.R. § 4.114, Diagnostic Code 7336. 

Under Diagnostic Code 7336, a noncompensable rating applies for mild or moderate hemorrhoids. Large or thrombotic irreducible hemorrhoids with excessive redundant tissue, evidencing frequent recurrences are rated 10 percent disabling. Hemorrhoids with persistent bleeding and with secondary anemia or with fissures are rated 20 percent disabling. A 20 percent is the highest scheduler rating for hemorrhoids.

Based on the evidence of record, the Board finds that the preponderance of the evidence warrants finding a noncompensable rating is warranted for the entire period on appeal. At different times during the appeal the Veteran has reported pain, intermittent rectal bleeding and itchiness.  The Veteran is competent to testify to such lay observable symptomatology, and there is no evidence that these statements are not credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As such, these statements are entitled to probative value as to the severity of his hemorrhoids during the appeal.

The Veteran was afforded a VA examination in January 2011. The examiner noted that a colonoscopy in September 2009 noted internal hemorrhoids. See January 2011 VA examination.  Examination noted no evidence of fecal leakage, colostomy, or anemia. Normal sphincter tone was noted. The Veteran reported at least weekly episodes of rectal bleeding, frequent rectal pain, but no diarrhea, tenesmus, swelling or discharge. No fecal incontinence or thrombosis was noted. 

Next, the Veteran was afforded a VA examination in March 2013. The examiner noted the Veteran has internal or external hemorrhoids. The Veteran reported nearly daily bleeding approximately 20 days a month due to hemorrhoids, and needing to place toilet paper in his underwear. He reported experiencing pain and burning with rectal bleeding. No laboratory finding of anemia was found.  Mild to moderate hemorrhoids with persistent bleeding were noted. No external hemorrhoids, anal fissures or other abnormalities were noted on examination. The examiner noted the Veteran's hemorrhoids do not impact his ability to work, as he is able to complete basic activities of daily living, attends school full-time and has a part-time computer business. The Veteran did not report missing school in the past 12 months due to his hemorrhoids. 

Then as a result of the February 2017 Board remand the Veteran was afforded a VA examination in April 2017. The examiner noted the Veteran reported daily bleeding. The Veran's blood counts last checked the day prior to the examination were normal. The Veteran denied any additional symptoms, and is not currently taking any medication for hemorrhoids. Mild to moderate hemorrhoids with persistent bleeding was noted. Examination was normal with no external hemorrhoids, anal fissures or other abnormalities. The examiner noted that the Veteran's hemorrhoids do not impact his ability to work. 

There is no evidence that the VA examiners were not competent or credible, and as the examination reports were based on accurate facts and objective examinations of the Veteran, these are entitled to significant probative weight in determining the severity of the Veteran's hemorrhoids during the period on appeal. Nieves-Rodriguez, 22 Vet. App. 295.

VA and private treatment records have been associated with the claims file. In September 2012 the Veteran was seen in the emergency room for lower abdominal pain and nausea for several days. See September 12, 2012 VA treatment record. The Veteran reported ongoing hemorrhoids with occasional spots of blood on tissue paper, when his hemorrhoids are symptomatic, he denied melena or hematochezia. 

Based on the lay and medical evidence of record the Board finds that a noncompensable rating is warranted for the entire period on appeal. During the appeal the Veteran has stated that his hemorrhoids have been manifested by pain, a modified diet, intermittent rectal bleeding and itchiness. The Veteran is competent to testify to such lay observable symptomatology. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, such lay evidence, even when accepted as accurate, does not establish a level of disability contemplated by a higher evaluation. The Veteran's hemorrhoids have been mild or moderate in nature warranting a noncompensable rating. The VA examinations and treatment records do not note secondary anemia, fissures or large or thrombotic, irreducible and excessive redundant tissue. As such a noncompensable rating is warranted.

The Board finds that the Veteran's hemorrhoids do not more closely approximate an increased 10 percent rating. The Veteran's hemorrhoids have not been large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent reoccurrences. Additionally, the VA examiner in April 2017 noted the Veteran's blood testing did not indicate anemia. As such, a higher rating is not warranted. 

Additionally, the Board notes that the Veteran has not raised any other issues, nor have any other issues been raised by the record. See Doucette v. Shulkin, 
28 Vet. App. 366 (2017)(confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of records).  The Board finds that the Veteran's representative's recitation of the provisions of 38 C.F.R. § 3.321 (2017) in a December 2017 brief without reference to specific disabilities or relevant evidence does not standing alone raise additional issues for this and all other disabilities addressed herein. 

In conclusion, all potentially applicable diagnostic codes have been considered for this period, and there is no basis to assign an evaluation in excess of the rating assigned herein for the Veteran's hemorrhoids. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The evidence of record reflects symptoms that best approximate a noncompensable rating. The evidence of record does not reflect that the Veteran suffers from symptoms warranting an increased 10 percent rating and entitlement to a compensable rating for hemorrhoids is denied. 38 U.S.C. § 1155 (West 2012); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2017). 


ORDER

Entitlement to a rating in excess of 30 percent for residuals of kidney stones is denied.

Entitlement to a rating in excess of 30 percent from June 1, 2016 forward, for a total left knee arthroplasty is denied. 

Entitlement to a rating in excess of 10 percent, prior to April 10, 2015, for left knee DJD status post ACL reconstruction is denied.

Entitlement to a compensable evaluation, prior to March 29, 2013, for left knee instability is denied.

Entitlement to a rating in excess of 10 percent, from March 29, 2013 to April 9, 2015, for left knee instability is denied. 

Entitlement to a rating in excess of 10 percent for postoperative residuals of the right knee with DJD is denied.

Entitlement to a compensable evaluation, prior to January 21, 2014, for right knee instability is denied.

Entitlement to a rating in excess of 10 percent, from January 21, 2014 to April 2, 2017, for right knee instability is denied.

Entitlement to a compensable evaluation for postoperative residuals of a left inguinal hernia repair is denied.

Entitlement to a compensable evaluation for postoperative residuals of a right inguinal hernia repair is denied.

Entitlement to a compensable evaluation for hemorrhoids is denied.


REMAND

The Veteran contends that he is entitled to TDIU as due to his service connected disabilities prior to April 10, 2015. Previously, the case was before the Board in February 2017.  A remand is warranted for additional development.

The Board finds a remand is warranted as Vocational Rehabilitation and Employment (VR&E) records were recently associated with the Veteran's claims file, are relevant to his TDIU claim and have not yet been reviewed by the RO. As such a remand is warranted for review of the Veteran's VR&E records and any additional development warranted.

Accordingly, the case is REMANDED for the following action:

1. The RO should review the newly associated VR&E records and readjudicate the issue of entitlement to TDIU prior to April 10, 2015, including completing any necessary development. If the determination remains unfavorable to the Veteran, he and his representative, if any, should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


